DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a drive shaft extending through the cover to a horizontally oriented pinion gear under the cover, wherein the pinion gear is disposed between, and in engagement with portions of both the first obturator plate and the second obturator plate to, upon being rotated by the shaft, move the first and second obturator plates in opposing directions within the cavity” (claim 3) must be shown in combination with the features recited in claim 1, or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the features in claim 3 regarding, “a drive shaft extending through the cover to a horizontally oriented pinion gear under the cover, wherein the pinion gear is disposed between, and in engagement with portions of both the first obturator plate and the second obturator plate to, upon being rotated by the shaft, move the first and second obturator plates in opposing directions within the cavity”, in combination with the features of claim 1, do not have support in the specification filed 11/9/2021.


Claim Objections
Claims 4,5 and 12 are objected to because of the following informalities: claims 4 and 12, “such that it does not overlap” should be - - such that the opening through the first obturator plate does not overlap- -, claim 5, line 3, “driver body” should be - -driver body. - -.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 are allowed, pending corrections to the above issues.

The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art discloses or renders as obvious “each of the first and second obturator plates having an opening through them in a direction of flow through the housing; a driver having a driver body and a first peg extending from a bottom of the driver body into the diagonal slot of the first obturator plate and a second peg extending from a bottom of the driver body into the diagonal slot of the second obturator plate, wherein the first and second pegs are disposed at opposing positions at the bottom of the driver body relative to a shaft connected at a top of the driver body” in combination with the rest of the limitations in claim 1.

None of the prior art discloses or renders as obvious “a driver body positioned horizontally over the flow axis and having a first peg that extends from a bottom of the driver body and is disposed in the diagonal slot of the first obturator plate, and a second peg that extends from the bottom of the driver body at a position opposite the first peg relative to a center of the driver body and is disposed in the diagonal slot of the second obturator plate; and wherein the first and second obturator plates are movable by the driver body between an open position and a closed position, wherein in the open position the opening through the first obturator plate and the opening through the second obturator plate are both fully aligned with the front housing opening and the back housing opening, and wherein in the closed position the first obturator plate is moved such that it does not overlap with the front housing opening and the second obturator plate is moved in the opposite direction from the first obturator plate such that the opening through the second obturator plate does not overlap the back housing opening” in combination with the rest of the limitations in claim 4.


None of the prior art discloses or renders as obvious “a driver body positioned horizontally over the flow axis, the driver body having a first peg that extends from a bottom of the driver body that is disposed in the diagonal slot of the first obturator plate, and a second peg that extends from the bottom of the driver body at a position opposite the first peg relative to a center of the driver body and that is disposed in the diagonal slot of the second obturator plate, wherein the driver body is operable to move the first and second obturator plates in a transverse direction within the cavity and reciprocally with respect to each other; and turning the driver body to move the first and second obturator plates between an open position and a closed position, wherein in the open position the opening through the first obturator plate and the opening through the second obturator plate are both fully aligned with the front housing opening and the back housing opening, and wherein in the closed position the first obturator plate is moved such that it does not overlap with the front housing opening and the second obturator plate is moved in the opposite direction from the first obturator plate such that the opening through the second obturator plate does not overlap the back housing opening” in combination with the rest of the limitations in claim 12.

Cadett (US 1165224), Howell (US 1247682) and Graney (US 2235612) disclose similar gate/obturator valves, however, do not disclose the features recited above, nor could an appropriate obviousness rejection be set forth. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753